GRAVES, Judge
(dissenting).
My brethren have agreed to a reversal of this cause because of a claimed defect in the complaint and information herein in the second count thereof in which a prior conviction is set forth.
*431The first paragraph of this complaint and information reads as follows in a portion thereof that: “Neil McClain did then and there unlawfully possess for the purpose of sale an alcoholic beverage, to-wit, whiskey,” and then proceeds to allege the different proceedings relative to the adoption of the local option laws in Brown County, and then proceeds as follows:
“And that prior to the commission of the aforesaid offense by the said Neil McClain, to-wit, on the 31st day of October, 1947, in the County Court of Brown County, Texas, the said Neil McClain was duly and legally convicted in said last named court of an offense of like character as that hereinbefore charged against him in this cause, upon a complaint and information in Cause 9173 then legally pending in said last named court, and of which the said court had jurisdiction.”
It seems to be plain to the writer that in the above phrase, “legally convicted in said last named court of an offense of like character as that hereinbefore charged, against him in this cause,” could only refer to the one hereinbefore charged against him, to-wit: “possess for the purpose of sale an alcoholic beverage, to-wit, whiskey.” My brethren, however, say such was not sufficient to show what kind of an offense of like character was charged against this man in the case prior to the present one.
We have often held that it was not necessary to charge a previous conviction with the same particularity when endeavoring to enhance the penalty as was required of the case on trial, but that a general allegation that such older case was one of like character, although the statute requires such older case to be the “same offense”. We have often held that such phrase “same offense” means only one of like character. See Kinney v. State, 45 Tex. Cr. R. 500, 78 S. W. 225, 79 S. W. 570; Muckenfuss v. State, 55 Tex. Cr. R. 216, 117 S. W. 583; Neece v. State, 62 Tex. Cr. R. 378, 137 S. W. 919; Lenore v. State, 137 Tex. Cr. R. 417, 129 S. W. (2d) 657; Harbert v. State, 136 Tex. Cr. R. 301; 124 S. W. (2d) 1005. a
In alleging prior convictions for the purpose of enhancing the punishment, the particularity in pleading demanded by the present offense does not apply. See 12 Tex. Jur. p. 796, sec. 405, and cases there cited.
Regardless of the above reasoning, the writer is of the opinion that the allegation of the prior offense, complained of herein, is sufficient in itself to allege what said prior offense was by *432the use of the phrase, “of like character as that hereinbefore charged against him in this cause.” A reference to the charge in this cause leads us to the charge in this cause being found to be “possess for the purpose of sale alcoholic beverage, to-wit, whiskey.” That is certain which is capable of being made certain from the instrument itself, and this axiom has often been utilized, sometimes by the use of “did then and there” relative to a portion of such charge fixing both time and venue as well as jurisdiction.
The writer is cognizant of the holding in Waltrip v. State, 134 Tex. Cr. R. 202, 114 S. W. (2d) 555, in which both he and Presiding Judge Hawkins held the identical language herein offered to be relied upon to be insufficient to give notice of what the prior offense of like characted consisted, but upon mature reflection, I am convinced that we were both in error in such holding, and such case should no longer govern as a safe precedent.
Believing it never too late to be right, I voice the belief that this complained of allegation was sufficient to show the character of the prior conviction, and I desire to enter my dissent to the majority opinion of my brethren herein holding to the contrary.